179 F.2d 241
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.The COOPER COMPANY, Inc., Respondent.
No. 12984.
United States Court of Appeals Fifth Circuit.
Jan. 19, 1950.

A. Norman Somers, Asst. Gen. Counsel, David P. Findling, Assoc.  Gen. Counsel, Nat. Labor Relations Bd., Washington, D.C., for petitioner.
Wm. E. Terrell, Waco, Tex., for respondent.
Before HUTCHESON, Chief Judge, and HOLMES and McCORD, Circuit Judges.
PER CURIAM.


1
Petitioner's motion is granted.  N.L.R.B. v. Hill Bros. Co., 5 Cir., 161 F.2d 179; N.L.R.B. v. Davis, 5 Cir., 172 F.2d 225.


2
The opinions and orders in N.L.R.B. v. Pool Mfg. Co.1  and N.L.R.B. v. Maxia Textile Mills, Inc.2  were not intended to be, they were not, departures from the rule of those cases.  Indeed, nothing was decided, merely referred the matter back to the Board for its assistance in furnishing further information and for its recommendations or requests in the light of such further information.



1
 5th Circuit, May 13, 1949.  (No opinion for publication.)


2
 5th Circuit, June 3, 1949.  (No opinion for publication.)